Title: To James Madison from José Francisco Correa Da Serra, 10 July 1816
From: Correa Da Serra, José Francisco
To: Madison, James



Sir
Philadelphia. 10 July. 1816.

You know too well my respectful, and i beg leave to say friendly sentiments towards you, and my personal feelings towards the Nation of which you are the head, to be persuaded without difficulty, that of all the diplomatic missions in which my Sovereign would employ me, none would have such allurements to me, as that near the United States.  You have long ago known my nomination to it, and i have already to thank you for the kind expressions which i am informed, you have manifested on that occasion.  A few days ago i received via England my nomination and my credentials, and would have immediately set out for Washington and Montpellier, if a fit of rhumatism of which i flattered myself to have got the better, had not redoubled with encreased severity.  As soon as i will be able to move with less pain, i will hasten to go and pay you my respects, and as credentials have not yet passed, you will i hope permit me to come in the same unceremonious philosophical friendly manner, as in my last visit, and treat me in the same manner, as nothing can be more flattering to me than your personal friendship.  As for the future, i have the fond expectation that (during my mission at Least) the Portuguese Minister will be found for the United States a sort of family Minister.  Our Nations are now in fact both American powers, and will be always the two paramount ones, each in his part of this new continent.  I have the conscience also that no foreign minister ever came to the United States with such heartfelt attachment to this nation as myself, nor is it Likely that any such, will come for ages.
I entreat you to present my best respects to Mrs. Madison, and to accept the assurance of the high esteem and respect with which i am Sir Your most obedient humble servant

Joseph Correa de Serra

